DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Status of the Claims
In the amendment dated 07/29/2021, claims 1-16 are pending.
Claims 1 and 12 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites the limitation(s):“an information generating mechanism which generates an image to be displayed on the visual display such that the image is viewable during the welding operation” in lines 7-9 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an information generating mechanism” 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “information generating mechanism”, Applicant’s Specification, para.0036 recites “the information generating mechanism 28 includes a screen, film, or sheet 36 integrated into the visual display 24. The sheet 36 may be a semi-transparent LCD film, electro-optic film, or any other suitable medium for the information generating mechanism 28 to produce an image generated in the visual display 24”. In addition, the information generating mechanism may also be a projector 28 as stated in paragraph [0035] of the present application and 07/29/2021 Remarks.
 Thus, the screen, film, sheet integrated into the visual display, or the projector is interpreted to cover the corresponding structures of the claimed limitation.
Claim 1 recites the limitation: “communication device coupled to the information generating mechanism which receives information to be displayed in the image” in lines 10-11 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “communication device” that is coupled with functional 
With regards to the corresponding structure of the claimed “communication device”, the spec does not provide a disclosure of the corresponding structure in sufficient detail for performing the entire claimed function (e.g. what is the communication device? modem, Wi-Fi router, USB Wi-Fi, Network card, Wires, cables, or etc.)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Lines 1-3, “A 
welding helmet, 
comprising:”
should read -- A welding helmet, comprising: --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “communication device coupled to the information generating mechanism which receives information to be displayed in the image”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure of the term “communication device” for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para.[0047] recites: “The information generating devices 129 and 229 can each include a communication device 150 to communicate via, e.g., a wireless network 170 or a wired network with welding system 14 and/or computer system 160.” However, the specification does not  Wi-Fi router, USB Wi-Fi, Network card, Wires, cables, or etc.).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 20080158502 A1, previously cited) in view of Albrecht (US 20160250723 A1, newly cited)
Regarding claim 1, Becker discloses
A welding helmet (welding helmet assembly 20, see fig.13), comprising: 
a main body (helmet shell 22, see fig.13); 
( lens assembly 24, see figs.9, 13,15 and para.0044. Para.0041 recites: “may include a HUD 38 on the lens 28 and in view of the operator 18”) which is coupled to the main body (helmet shell 22, see fig.13), where the visual display (lens assembly 24, see fig.15) allows a welding operation to be viewed with the visual display (para.0038 and 0041. Para.0045 recites: “… a signal to the HUD 38 to display the current shade setting”); 
an information generating mechanism ( lens control module 32, see figs.13 and 15) which generates an image to be displayed on the visual display such that the image is viewable during the welding operation (para.0045 recites: “ In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”); 
a communication device (secondary control module 40, see fig.15) coupled to the information generating mechanism (lens control module 32, see figs.13 and 15) which receives information to be displayed in the image (para.0045 recites: “the operator 18 may command into the microphone 30 a particular shade for the lens which is interpreted by voice recognition processing in the secondary control module 40. The secondary module may output the setting to an “other output” (e.g., remote control) and the lens control module 32. In response the lens control module 32 may send a signal to the HUD 38 to display the current shade setting”); and 
a microphone (microphone 30, see fig.13 and 15) coupled to the communication device (secondary control module 40, see fig.15), where the microphone is positioned such that the microphone receives audio instructions from a user of the welding helmet when wearing the welding helmet (para.0045: “para.0045 recites: “the operator 18 may command into the microphone 30…”),
wherein the communication device (secondary control module 40, see fig.15) communicates the audio instructions (user commands, see para.0045) received from the (microphone 30, see fig.13 and 15) to a welding power supply (power supply 12, see figs.1 and 15. Para.0045 recites: “the secondary control module 40 receives and processes signals from the additional inputs (microphone 30, manual input 36, and other inputs 39). The lens control module 32 and the secondary control module 40 may then be configured to coordinate the signals output to the lens 28, HUD 38, other helmet functions 43 and other outputs (e.g., power supply 12)”);
However, Becker does not explicitly disclose the information to be displayed in the image includes alerts related to at least one of a material shortage or a low flow of a gas.
Nevertheless, Albrecht discloses a welding headwear comprises a display operable to present images for viewing by a wearer of the welding headwear, having:
the information to be displayed in the image includes alerts related to at least one of a material shortage or a low flow of a gas (see para.0050: “Information contained in the work instructions may include, for example, inventory levels of parts/materials/etc. (e.g., wire, contact tips, gas, consumables, and parts in the work instructions, etc.) need for performing the welds, … The weld interface may further enable the operator to use the user interface 208 to order the parts/materials/etc. For example, when inventory is below a determined threshold, a "reorder" interface element may be presented on the display of the headwear 20 …” Thus, the “reorder” interface element is interpreted to be equivalent to the claimed “alert” related to the material shortage when the material(s) is below the determined threshold)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Albrecht into Becker’s helmet, such that the helmet contains the information to be displayed in the image includes the alerts related to at least one of a material shortage or a low flow of a gas. By having the information contained in the 
Regarding claim 4, Becker further discloses
the information generating mechanism ( lens control module 32, see para.0042 and figs.9-10) generates visual confirmation of audio instructions received by the microphone (para.0042 recites: “the operator 18 may command “H-U-D shade” which is received by the lens control module 32 via the microphone 30. The lens control module 32 may then process the input from the microphone 30 and send a corresponding signal to the HUD 38 to display the current shade setting”).  
Regarding claim 9, Becker further discloses 
the visual display (lens assembly 24, see figs.9, 13,15 and para.0044) includes a welding lens (lens 28, see fig.13).
Regarding claim 10, Becker further discloses
the visual display (lens assembly 24, see figs.9, 13,15 and para.0044) is configured as a head-up display (HUD) (HUD 38, see fig.13).  
Regarding claim 12, Becker further discloses
the information to be displayed in the image includes control settings (“the HUD 38 may include a display of the present settings”, see para.0041).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Buckman (US 7534005 B1, previously cited)
Regarding claim 2, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose a speaker in the welding helmet which is coupled to the communication device where the speaker provides audio signals to the user. 
However, Buckman discloses a welding helmet, comprising: a speaker (speaker 42, see fig.12) in the welding helmet (helmet 10, see fig.12) which is coupled to the communication device (“audio/visual communication system”, see col.8, lines 5-13. “Communication and audio-visual devices are included in the helmet”, see col.7, lines 57-59) where the speaker (speaker 42, see fig.12) provides audio signals to the user.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the speaker coupled to the communication device as taught by Buckman in the modified Becker’s invention, for the purpose of allow the worker to communicate with the other welding systems/users effectively.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Downs Jr. (US 6104816 A, previously cited)
Regarding claim 3, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose a switch which activates the microphone to allow the communication device to receive signals from the microphone.  
However, Downs discloses a helmet, comprising:
(activate-to-talk switch 40, see fig. 4) which activates the microphone (microphone 21, see fig.4) to allow the communication device (helmet communication system 10, see fig.1) to receive signals from the microphone (microphone 21, see figs.1-4).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the switch as taught by Downs into the modified Becker’s invention, such that a switch which activates the microphone to allow the communication device to receive signals from the microphone.  Doing so allows to control the operation of the microphone effectively.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Uttrachi (US 2010/0299795 A1, previously cited)
Regarding claim 5, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose the welding helmet further comprises a battery and a charging connector through which electrical energy passes to charge the battery when the charging connector is coupled to an energy source.  
However, Uttrachi discloses a welding helmet, comprising:
a battery (battery pack 17, see fig.10) and a charging connector (Power cord 10, see fig.10) through which electrical energy passes to charge the battery (battery pack 17, see fig.10) when the charging connector is coupled to an energy source (para.0045 recites: “The welder than connects the power cord 10 that is attached to helmet 1 to an appropriate power source”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the battery and a charging connector as taught by Uttrachi in the modified .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Cooper (US 6242711 B1, previously cited)
Regarding claim 6, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose the communication device is wireless communication device.  
Cooper discloses an arc welding monitoring system, comprising:
the communication device (“transmitter”, see col. 5, line 57) is wireless communication device (“wireless transmitter”, see col. 5, line 57)   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Becker to include the teaching, which the communication device is wireless communication device, as taught by Cooper. Doing so allows to communicate devices without the needs for cables or wires.
Regarding claim 14, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose the information generating mechanism includes a projector.  
Cooper discloses an arc welding monitoring system, comprising:
the information generating mechanism (video projection unit 60, see fig.5) includes a projector (video projection unit 60, see fig.5).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Becker to include the projector as taught by Cooper, for the purpose of producing a light beam  projected upon the inside surface of the display.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Ashjenazi et.at. (US 2006/0238877 A1, previously cited)
Regarding claim 7, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose a noise generator configured to interfere with ambient noise within the welding helmet.  
However, Ashjenazi discloses an improving audiovisual communication, comprising:  a noise generator (Audio communication noise reduction system 116, see fig.1) to interfere with ambient noise within said welding helmet (par. 0084 recites: “Audio communication noise reduction system 116 reduces the ambient noise where the user is located”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the audio communication noise reduction system as taught by Ashjenazi in the modified Becker’s invention, for the purpose of reducing the ambient noise where the user is located.
Regarding claim 8, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose a noise cancelation device configured to reduce ambient noise within the welding helmet.  
However, Ashjenazi discloses an improving audiovisual communication, comprising:  a noise cancelation device (Audio communication noise reduction system 116, see fig.1) configured to reduce ambient noise within the welding helmet (par. 0084 recites: “Audio communication noise reduction system 116 reduces the ambient noise where the user is located”).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the audio communication noise reduction system as taught by Ashjenazi in the modified Becker’s invention, for the purpose of reducing the ambient noise where the user is located.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Becker (US 20090231423 A1), hereinafter Becker’423, previously cited
Regarding claim 11, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose the visual display includes at least one recording device configured to record and later playback the welding operation.  
However, Becker’423 discloses a video recording device for a welder's helmet, comprising:
the visual display (lens 32, see fig.2) includes at least one recording device (camera assembly 36, see fig.2) configured to record and later playback the welding operation (see para.0005: “Live or near-live playback may be provided, such as for instruction, monitoring, and so forth.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the camera assembly as taught by Becker’423 in the helmet of Becker. Doing so allows to provide Live or near-live playback for instruction, monitoring, and so forth.
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Eriksson (US 2003/0011673 A1, previously cited)
Regarding claim 13, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose a camera configured to provide video pictures of a welding work area to the visual display.  
	Eriksson discloses a device for protecting a user's eyes in metal welding or cutting, comprising: a camera (camera 5, see fig.2) configured to provide video pictures of a welding work area to the visual display (see figs.3-4. Abstract recites: “a video camera (5) which is detectable towards the place of working for recording the working process in the form of video signals transmitted to a video display unit (7) placed in the shielding element (1).”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the camera as taught by Eriksson in Becker, for the purpose of recording the working process in the form of video signals transmitted to the helmet’s display.
Regarding claim 16, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose the welding helmet is configured to display the information to be displayed in the image at a focal point which coincides with a working distance of the welding operation.  
	Eriksson discloses a device for protecting a user's eyes in metal welding or cutting, comprising: 
the welding helmet (shielding element (1), see figs.1-4) is configured to display the information to be displayed in the image at a focal point which coincides with a working distance of the welding operation  (see abstract: “a shielding element (1) which allows visual monitoring of the working process but protects the user's eyes from light radiation. The device comprises a video camera (5) which is detectable towards the place of working for recording the working process in the form of video signals transmitted to a video display unit (7) placed in the shielding element (1).”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Becker to include the teachings, which is the welding helmet is configured to display the information to be displayed in the image at a focal point which coincides with a working distance of the welding operation, as taught by Eriksson. Doing so allows for recording the working process in the form of video signals transmitted to the helmet’s display.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Albrecht as applied to claim 1 above, and further in view of Chen (US 5803570 A, previously cited)
Regarding claim 15, Becker/ Albrecht discloses substantially all the claimed limitations as set forth.
Becker does not explicitly disclose at least one sensor configured to calibrate a depth of the image relative to a welding work area.  
Chen discloses a projection optical system including a calibration optical system for performing in-situ calibration of the projection optical system, comprising:
at least one sensor (calibration camera 60 and/or the controller 90 having calibration algorithm, see fig.2. It is clear that the camera includes image sensor(s)) configured to calibrate a depth of the image relative to an area (see figs.2-3, and col.2, lines 27-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the calibration camera as taught by Chen into the modified Becker’s invention, for the purpose of improvement in the image quality of the welding area.
Response to Arguments
§102 Rejections: Applicant’s arguments, see Remarks, filed on 07/29/2021, with respect to the rejection(s) of claim(s) 1, 4, 9-10, and 12 under 102 rejections have been fully considered and are persuasive in light of the new amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Becker and Albrecht, wherein Albrecht teaches the new limitation “the information to be displayed in the image includes alerts related to at least one of a material shortage or a low flow of a gas” recited in claim 1.
Claims 4, 9-10, and 12 are rejected by the virtue of their dependency from claim 1.
§103 Rejections 
Claims 2-3, 5-8, 11, 13-16 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

the helmet.  Any discomfort of the operator caused by his/her eyes' continuous self-adjustment to bright or dark environmental change can be relieved.  Further, the operator can always wear said proposed helmet on his/her head and at the same time set the various operating parameters so as to facilitate his/her welding work. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761